 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.W. Post Center of Long Island UniversityandUnited Federation of College Teachers, Local1460,American Federation of Teachers,AFL-CIO,Petitioner.Case 29-RC-1488November 22, 1972SECOND SUPPLEMENTAL DECISION,ORDER AND DIRECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING, KENNEDY, AND PENELLOOn August 2, 1972, Petitioner, by its attorneys,requested reconsideration of the Supplemental Deci-sion and Direction in the above-entitled proceeding 1or, alternatively, that the Board order a new electionestablishing in advance clear standards of eligibilityfor adjunct faculty members. Petitioner requestedthat, upon reconsideration, the Board reverse itselfon the question of the right of adjunct facultymembers to vote "although they did not meet thetests established by the Board's Order and Direction,and Notice of Election." Petitioner further requestedthat pending reconsideration and determination ofits request, the Board direct the Regional Directorfor Region 29 to withhold the opening and countingof the challenged ballots.On August 3, 1972, the Board2 stayed the countingof the challenged ballots, and on September 12, 1972,issued an Order to Show Cause, in which it orderedthat the parties hereto show cause, in writing, on orbefore September 26, 1972, why the Board shouldnot set aside the first election and direct a secondelection under the eligibility standard set forth in theBoard's Supplemental Decision and Direction.In its response to the Order to Show Cause, thePetitioner again requested that the Board reconsideritsSupplemental Decision and Direction and directthat the challenges to the ballots of those adjunctfacultymembers who were not teaching on theEmployer's payroll on the eligibility date be sus-tained. In the alternative, Petitioner would agree to arerun election if such election were held immediately.In its affidavit of opposition to the Order to ShowCause, counsel for the Employer submitted that theSupplemental Decision should be implemented in allrespects by the counting of the challenged ballots or,alternatively, that the petition be dismissed in itsentirety.The Board having duly considered the matter,IT IS HEREBY ORDERED that the Petitioner's motionfor reconsideration be, and it hereby is, denied, andit is directed that the Regional Director for Region29 shall, pursuant to the Supplemental Decision andDirection,open and count the ballots of theindividuals named therein, prepare and cause to beserved on the parties a revised tally of ballotsincluding therein the count of such ballots, and issuethe appropriate certification.MEMBER KENNEDY,dissenting:I adhere to the views set forth in my dissent to theSupplemental Decision and Direction in this pro-ceeding.3 I would count the ballots of those adjunctprofessorswho were teaching at the time of thedirectionof election, and I would sustain thechallenges to the ballots of all other adjunctprofessors.1 198 NLRB No 79.2Member Kennedy dissenting; Member Jenkins not participating.3 198 NLRB No. 79200 NLRB No. 68